                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


     GWEN ZAGORSKI,

                            Plaintiff,
                                                         Case No. 21-cv-1059
             vs.                                         Removed from the Circuit Court of
                                                         Milwaukee County, Wisconsin, Case No.
     PENNANT GROUP, INC.,                                2021-cv-003221

             and

     BRENWOOD PARK SENIOR
     COMMUNITY II, LLC,

                            Defendants.


                            DEFENDANTS’ NOTICE OF REMOVAL


        Defendants The Pennant Group, Inc. (incorrectly named Pennant Group, Inc.) and

Brenwood Park Senior Community II, LLC (collectively, “Defendants”) file this Notice of

Removal in accordance with 28 U.S.C. §§ 1331, 1441, and 1446 and hereby remove this action

from the Circuit Court of Milwaukee County, Wisconsin, to the United States District Court for

the Eastern District of Wisconsin. This removal is based upon federal question jurisdiction under

28 U.S.C. § 1331. In support of its Notice of Removal, Defendants state as follows:

I.      THE STATE COURT ACTION

        1.         On May 28, 2021, Plaintiff Gwen Zagorski (“Zagorski”) filed this lawsuit in the

Circuit Court of Milwaukee County, Wisconsin, titled Gwen Zagorski v. Pennant Group, Inc. and

Brenwood Park Senior Community II, LLC, Case No. 2021-cv-003221 (the “State Court Action”).

        2.         On August 24, 2021, Defendants’ counsel accepted service of the Summons and

Complaint on behalf of Defendants.



              Case 2:21-cv-01059-NJ Filed 09/13/21 Page 1 of 5 Document 1
       3.      Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit 1 are true and correct copies

of “all process, pleadings and orders” that have been served upon Defendants in the State Court

Action, which are limited to Plaintiff’s Summons and Complaint.

       4.      Plaintiff’s Complaint purports to assert causes of action for Defendants’ alleged

failure to properly pay wages under the federal Fair Labor Standards Act and Wisconsin Wage

Payment and Collection Laws.

II.    REMOVAL IS TIMELY

       5.      Pursuant to 28 U.S.C. § 1446(b), a notice of removal of a civil action must be filed

“within thirty days after the receipt by the Defendant, through service or otherwise, of a copy of

the initial pleading setting forth the claim for relief …” 28 U.S.C. § 1446(b); see also Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (holding that the 30-

day removal period runs from service of summons and complaint).

       6.      Defendants were served with the Summons and Complaint on August 24, 2021, the

day Defendants’ counsel accepted service of the Summons and Complaint on behalf of

Defendants. Thirty days from August 24, 2021 is September 24, 2021. Consequently, this Notice

of Removal is timely.

III.   VENUE

       7.      Because the Circuit Court of Milwaukee County, Wisconsin lies in the Eastern

District of Wisconsin, this Court is the appropriate venue for removal. See 28 U.S.C. §§ 130(a),

1391, 1441(a), and 1446(a).

IV.    GROUNDS FOR REMOVAL

       8.      Removal is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction).

       9.      Plaintiff’s Complaint asserts a cause of action that Defendants violated the Fair

Labor Standards Act, 29 U.S.C. § 207(a)(1) (the “FLSA”).


                                          2
            Case 2:21-cv-01059-NJ Filed 09/13/21 Page 2 of 5 Document 1
       10.     The Complaint is one over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1331 because the Complaint asserts a cause of action that expressly “arise[s] under” the

FLSA, which is a “law[] . . . of the United States.”

       11.     Plaintiff’s Complaint therefore raises a federal question over which this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       12.     Plaintiff’s complaint also purports to assert state law claims for alleged violations

of state law, specifically violations of the Wisconsin Wage Payment and Collection Laws

(“WWPCL”).

       13.     This Court has supplemental jurisdiction over these state law claims pursuant to 28

U.S.C. § 1367(a), which provides, in relevant part, that “in any civil action of which the district

courts have original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.”

       14.     This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367(a) because the claims arise from the same controversy that gave rise to Plaintiff’s

federal claim and are so related to the federal claim that they form part of the same case or

controversy pursuant to Article III of the United States Constitution and arise from a common

nucleus of operative facts. Specifically, all of Plaintiff’s claims arise from her employment with

Defendants and her allegations that Defendants failed to properly compensate her under federal

and state law. As such, the state law claims are within the Court’s supplemental jurisdiction under

28 U.S.C. § 1367, and the entire case may properly be removed to this Court. See, e.g., Hukic v.

Aurora Loan Servs., 588 F.3d 420, 430 (7th Cir. 2009).




                                           3
             Case 2:21-cv-01059-NJ Filed 09/13/21 Page 3 of 5 Document 1
       15.     The parties have agreed to arbitrate disputes between them. Because there is a

limited period of time during which Defendants may remove this action, however, Defendants first

seek to remove the case to this Court. After removal, Defendant intends to bring a motion to

dismiss or, in the alternative to stay proceedings and compel arbitration.

V.     COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       16.     In accordance with 28 U.S.C. § 1446(d), Defendants will promptly file a copy of

this Notice of Removal with the Clerk of the Circuit Court of Milwaukee County, Wisconsin,

and will simultaneously provide written notice of the filing of this Notice of Removal to

counsel for Plaintiff.

       17.     A Civil Cover Sheet is filed concurrently herewith.

VI.    CONCLUSION

       18.     For the foregoing reasons, removal of this case is proper under 28 U.S.C. §§ 1331,

1441, and 1446.

       WHEREFORE, having fulfilled all statutory requirements, Defendants remove the

above-captioned matter to this Court from the Circuit Court of Milwaukee County, Wisconsin,

and requests the Court to assume full jurisdiction over the matter as provided by law and to permit

this action to proceed before it until such time as Defendants seek to compel this matter to

arbitration in accordance with the agreement of the parties.




                                           4
             Case 2:21-cv-01059-NJ Filed 09/13/21 Page 4 of 5 Document 1
      Respectfully submitted this 13th day of September, 2021.

                                           PENNANT GROUP, INC. and BRENWOOD
                                           PARK SENIOR COMMUNITY II, LLC


                                           By:     /s/ Jennifer L. Ciralsky
                                                     One of Their Attorneys

Jennifer L. Ciralsky (SBN 1068092)
Casey M. Kaiser (SBN 1088881)
LITTLER MENDELSON, P.C.
111 East Kilbourn Avenue, Suite 1000
Milwaukee, WI 53202
Telephone: 414.291.5536
Facsimile: 414.291.5526
jciralsky@littler.com
ckaiser@littler.com




                                        5
          Case 2:21-cv-01059-NJ Filed 09/13/21 Page 5 of 5 Document 1
